The relator has filed in this court his verified petition for mandamus, alleging, in substance, that George C. Crump, assigned district judge for the trial of criminal cases Nos. 1086, 1087, and 1088, now pending on the criminal docket of the district court of Rogers county, in which relator is the defendant in each of said cases, is disqualified by reason of bias and prejudice of the said judge against relator.
Counsel for respondent appeared December 28, 1926, and interposed a demurrer to the petition for this reason:
"That the facts and allegations set forth in said petition failed to state facts sufficient to warrant the relief prayed for; that said petition fails to set out and allege that the motion or application to disqualify said respondent in the district court of Rogers county has ever been presented to and passed upon by respondent; that until said application to disqualify the specially assigned judge, George C. Crump, respondent herein, and passed on by him adverse to the request and prayer of said petitioner, there is nothing to be passed upon by this court."
Which demurrer, for the reasons stated, is by this court sustained, and the cause dismissed. *Page 86